20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 1 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 2 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 3 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 4 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 5 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 6 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 7 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 8 of 9
20-50568-amk   Doc 16   FILED 06/01/20   ENTERED 06/01/20 16:39:15   Page 9 of 9
